PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











		BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/620,872
Filing Date: 13 Jun 2017
Appellant(s): MCLEAN et al.



__________________
Molly Lawson
Reg. No. 58,890
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamon et al (US Patent Application Publication No. 2013/0007648) in view of Lim et al (US Patent Application Publication No. 2014/0337751) and in view of Jablokov (US Patent Application Publication No. 2010/0058200).

(2) Response to Argument
At page 8 of the Brief, Applicant argues the referenced paragraphs of Gamon [para 0014 and 0031] disclose that automatically-created tasks or calendar items are populated in a user’s task or calendar application after acceptance or verification of the task or calendar items. Applicant further argues, “Claim 1, however, actively recites the creation and insertion of a calendar event into a calendar application as a separate action from the generation and transmission of a new electronic message as part of the original conversation that triggered the creation of the calendar event.”   The Examiner notes, Gamon specifically teaches at [para 0014]  the user accepts the recommended tasks or calendar items, the accepted tasks may be automatically populated into the user's tasks application and tasks list and the accepted calendar items may be automatically populated into the user's calendar application as a calendar entry 
At pages 8-9 of the Brief, Applicant argues even assuming that Gamon discloses creating a task or calendar item and populating a task or calendar application with the task or calendar item, Gamon makes no mention whatsoever of also generating and transmitting a new message as part of an original conversation that triggered the creation of the item.  The Examiner notes, at paragraph 0019, Gamon teaches generating a calendar entry that may be automatically populated into the receiving user's calendar application and also in the calendar applications of the two other users identified in the phrase, where once accepted, the calendar entry is provided to other users.   Additionally, Gamon provides a project workspace that stores and retains messages, information, task/calendar [para 0031; 0036] and/or provides for the tasks and calendar items along with information from which they are extracted [where the extraction is performed from user messages] may be stored using directory services 522, web portals 524, mailbox services 526, instant messaging stores 528 and social networking sites 530, which can also be accessible as thread summaries [para 0036], that all members of the project to access.  The storing and retaining of messages and 
At page 10 of the Brief, Applicant argues Gamon fails to teach or suggest taking any action after “populating” a task or calendar application with a task or an event.  The Examiner respectfully disagrees.  The Examiner notes, the initial user’s acceptance of the item is the first population step, the additional steps of the system are the automatic population into the calendar of the other users and the storing and retaining of the entry and information from the entry at the project workspace or network threads are additional actions provided by the system.
At page 10 of the Brief, Applicant argues Gamon’s teaching that a task or event can be presented as a recommendation cannot be considered a new electronic message because the recommendation is not generate in response to creating and inserting the electronic calendar event, since the item has not been accepted.   The Examiner respectfully disagrees.  Gamon specifically teaches an initial user accepts the recommended tasks or calendar items, the accepted tasks may be automatically populated into that particular user's tasks application and tasks list and the accepted calendar items may be automatically populated into the user's calendar application as a calendar entry [‘’creation and insertion of a calendar event”].  Additionally, since the user has accepted the entry that is to be entered into their calendar, Gamon also 
Applicant argues the recommendation would fall outside the conversation so that each participant could control whether to accept the created task and event and insert the task or event into their individual task list.  The Examiner notes, as indicated above, Gamon specifically teaches the entry can be automatically added to the other participants as required [para 0031 -- if the accepted task/calendar item includes identification of another user, then the task/calendar may be automatically populated into the other user's task application], and Gamon’s storing and retaining of messages and task/calendar items within the project workspace and/or instant messaging/social networking threads provide a form of conversation communication that is accessible by the plurality of participants, as the workspace and threads retain all participants.
At page 10 of the Brief, Applicant argues, the Examiner cites to the same "population" of a task or calendar application with a generated task or calendar item disclosed in Gamon to reject the two separate elements in Claim 1 directed to (i) generating and inserting an item and (ii) generating and transmitting a new electronic 
At page 11 of the Brief, Applicant argues the “additional information” disclosed in Jablokov is not equivalent to the claimed “new electronic message” or any portion thereof and argues Jablokov is completely unrelated to creating any type of event and, thus, clearly fails to teach or suggest generating and transmitting any type of message in response to the creation of an event and insertion of the event into an electronic calendar as recited in Claim 1. Applicant argues the “additional information” in Jablokov is provided in response to a user input (e.g., a user speaking one of the highlighted In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Final Rejection cites Gamon as teaching the new electronic message, the creation of an event and the insertion of the event into the calendar of the user that accepts the event item that is subsequently automatically entered in the calendar of additional users and is also provided to the project workspace and the networking threads. 
At page 11 of the Brief, Applicant argue even if the teachings of Jablokov were combined with the teachings of Gamon, the combination would still fail to teach or suggest the generation and transmission of a new electronic message that is triggered based on the creation and insertion of an event and argues nothing in either references (or their combination) teaches or suggests triggering the creation and transmission of a new electronic message as explicitly recited in Claim 1.  The Examiner respectfully disagrees.   Gamon specifically teaches at [para 0014]  the user accepts the recommended tasks or calendar items, the accepted tasks may be automatically populated into the user's tasks application and tasks list and the accepted calendar items may be automatically populated into the user's calendar application as a calendar entry [‘’creation and insertion of a calendar event”].  Additionally, since the user has accepted the entry that is to be entered into their calendar, Gamon also provides that such accepted tasks and calendar items may be populated into the tasks or calendar 
At page 11-12, Applicant argues Jablokov fails to teach or suggest presenting the additional information as part of a conversation.  Applicant argues Jablokov makes no mention whatsoever of making the “additional information” provided in response to one user’s input (i.e., spoken word) accessible to other participants of the text conversation.  The Examiner notes, Gamon provides access to the conversation for all participants (sender and recipients) via the project workspace [0031; 0032] and the networking threads [para 0036], such that all participants are able to have access to displaying and reviewing the entry and entry information.  The Examiner notes, Jablokov teaches that text messages that are sent from a first user are processed and then the text message and the highlighted words (for which additional information is available) is sent to and received by the second user [see para 0176-0177].   Since, the receiver can only select the highlighted word through the text message, the Jablokov’s additional information is part of the textual conversation. 
At page 13, Applicant argues the highlighting of particular words within a message as disclosed in Jablokov cannot be considered a “new electronic message” as recited in Claim 1 because the highlighting is not provided in response to the creation In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Final Rejection cites Gamon as teaching the new electronic message, the creation of an event and the insertion of the event into the calendar of the user that accepts the event item that is subsequently automatically entered in the calendar of additional users and is also provided to the project workspace and the networking threads.
Applicant argues Jablokov fails to solve the deficiencies of Gamon identified above and even if the teachings of Jablokov were combined with the teachings of Gamon, the combination would still fail to teach or suggest the specific subject matter recited in Claim 1.  The Examiner respectfully disagrees.  Gamon teaches at [para 0014] the user accepts the recommended tasks or calendar items, and once accepted, the accepted calendar items may be automatically populated into the user's calendar application as a calendar entry [‘’creation and insertion of a calendar event”].  Gamon further [para 0031] teaches if a task/calendar item is accepted by the user, and if the accepted task/calendar item includes identification of another user, then the task/calendar may be automatically populated into the other user's task application and provided to the project workspace.  The project workspace stores and retains messages, information, task/calendar [para 0031-0032; 0036] and the tasks and 
At page 13 of the Brief, Applicant argues Lim also fails to solve the of Gamon and argues Lim makes no mention whatsoever of creating and transmitting, in response to generation and insertion of a new event, a new message within a conversation accessible by a plurality of participants that triggered the generation and insertion of the new event as generally recited in Claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 
Applicant argues Gamon, Lim, and Jablokov, taken individually or in combination, at least fail to teach or suggest “in response to creating and inserting the electronic calendar event, automatically generating, with the processor, a new electronic message including descriptive information associated with the created electronic calendar event and automatically transmitting, with the processor, the new electronic message as part of the conversation accessible by the plurality of participants,” as recited in Claim 1.    In response the Examiner notes, since the teachings of Gamon provide for the separate tasks of creating and inserting the calendar entry (as provided by the first user accepting the item) and the generation and transmission of a new electronic message as part of the original conversation that triggered the creation of the event (where the entry that is auto populated to the additional members or into the project workspace is a form of a new electronic message) as part of the conversation accessible by the plurality of participants (as provided  by storing and retaining of messages and task/calendar items within the project workspace and/or instant messaging/social networking threads); and the teachings of Jablokov specifically teach providing additional information related to contents of an electronic message; and Lim teaches a system for automatic creation of calendar items, where the text of detected related calendar activity is determined using pattern recognition [para 0038-0040; 0054] and 
At page 14 of the Brief, Applicant argues Lim, and Jablokov, taken individually or in combination, at least fail to teach or suggest, “automatically generate a new electronic message including descriptive information associated with the created electronic calendar event, and automatically transmit the new electronic message as part of the conversation accessible by the plurality of participants,” as recited in Claim 12.  The Examiner notes, as indicated in the final rejection and in the remarks above, the combination of Gamon, Jablokov and Lim teaches each of the limitations as claimed in claim 1.  Similarly, the combination of Gamon, Jablokov and Lim additionally provides adequate support for each of the limitations as recited in claim 12.  Additionally, as indicated in the final rejection, the combination of Gamon, Jablokov and Lim teaches the limitations as claimed in dependent claims 13-18.
Applicant argues Claim 19 recites similar subject matter as Claim 12 and is allowable for at least the same reasons as Claim 12.  The Examiner respectfully 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
Conferees:

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659         

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),